        Case 1:21-cv-00017-SPW-TJC Document 18 Filed 08/04/21 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION




  MAE CAMERON,individually and as
  representative for a class of similar              CV21-17-BLG-SPW
  Montanans,

                        Plaintiff,                    ORDER ADOPTING
                                                      MAGISTRATE'S FINDINGS
  vs.                                                 AND RECOMMENDATIONS


  THOMSON INTERNATIONAL,
  INC.,

                        Defendants.




        The United States Magistrate Judge filed Findings and Recommendations on

Defendant Thomson International, Inc.'s Motion to Dismiss for lack of personal

jurisdiction on July 19, 2021. (Doc. 17). The Magistrate found that the Court

lacks personal jurisdiction over the Defendant and recommended Thomson's

motion be granted. (Doc. 17 at 18).

        Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written

objections within 14 days ofthe filing of the Magistrate's Findings and

Recommendation. No objections were filed. When neither party objects, this

Court reviews the Magistrate's Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc.,656 F.2d 1309, 1313
      Case 1:21-cv-00017-SPW-TJC Document 18 Filed 08/04/21 Page 2 of 2



(9th Cir. 1981 ). Clear error exists if the Court is left with a "definite and firm

conviction that a mistake has been committed." United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000). After reviewing the Findings and Recommendation, this

Court does not find that the Magistrate committed clear error.

      IT IS ORDERED that the proposed Findings and Recommendations entered

by the United States Magistrate Judge (Doc. 17) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Thomson's Motion to Dismiss (Doc. 2) is

GRANTED, and its alternative requestion to transfer venue is DENIED as moot.



      DATED this fiay of August, 2021.



                                               ��uJ�
                                               SUSAN P. WATTERS
                                                United States District Judge




                                           2
